third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b06 postf-137231-17 uilc date date to -------------------- associate area_counsel ----------------------------------- large business international ---------------------- general attorney ----------------------------------- large business international from patrick s kirwan chief branch passthroughs special industries subject treatment of cost of seismic surveys used to site offshore oil_and_gas development wells this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer a b region seismic survey a b c d e ------------------------------------------------------ ------- ------------- -------------------- -------------------------------------------------- ---- ---- ---- ------ -- postf-137231-17 f g h i j year year year year year year year year year year date date date issue ---- -- -- -- -- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ---------------------- --------------- ------------------- whether the cost of seismic surveys used to optimize the placement of offshore oil_and_gas development wells should be treated as geological and geophysical g g expenditures under sec_167 or intangible drilling costs idcs under sec_263 and sec_1_612-4 of the treasury regulations conclusions the cost of seismic surveys used to optimize the placement of offshore oil_and_gas development wells should be treated as geological and geophysical g g expenditures under sec_167 facts taxpayer is engaged in offshore oil_and_gas drilling and development activities within the united_states through wholly-owned subsidiaries taxpayer owns an a working_interest in the a field and a b working_interest in the b field the b field was discovered in year and the a field was discovered in year the a and b fields are located approximately c miles apart taxpayer is the operator of both fields based on information acquired from exploration wells the joint owners of both fields sanctioned development in late year including drilling development wells in year taxpayer approved net funding of dollar_figured million for the acquisition of a seismic survey of the a and b fields which covered an area of approximately e offshore blocks approximately f square miles within each of the a and b project areas taxpayer used postf-137231-17 the data generated by the seismic survey to optimize placement of development wells in the a and b fields stage development drilling occurred in both fields from date to date resulting in g development wells a development_well first produced oil in year through the first quarter of year taxpayer had drilled h exploratory wells and i development or production wells in the a and b development area stage development drilling began on date and includes j additional wells the first oil produced from stage drilling was expected in year on its year tax_return taxpayer deducted the costs of the seismic survey related to the a field as idcs upon exam the irs determined that these costs should be treated as g g expenditures to support its claim for idcs taxpayer presented an authorization for expenditure afe for the seismic survey that stated it was ---------------------------------------------------- ----------------- the afe also stated that the purpose of the seismic survey was to provide better imaging than the seismic data previously obtained in year sec_3 and year further the afe stated that ------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------ taxpayer also presented a value of information voi summary for the a and b seismic project the voi stated that the seismic survey --------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ---------------------------------------------- law geological_and_geophysical_expenditures g g generally geological and geophysical g g expenditures are costs incurred by an oil_and_gas exploration and production company to obtain accumulate and evaluate data that will serve as the basis for the acquisition or retention of oil_and_gas_properties g g expenditures are usually associated with a survey such as a seismic magnetic or gravity survey g g expenditures can also include the cost of acquiring well logs and core data sometimes called bottom-hole data that pertains to wells drilled by other companies in recent years the capability of seismic technology has dramatically increased especially with regard to offshore exploration drilling and production activities data processing and digital imaging have been greatly enhanced by the use of extremely powerful computers and advanced computer modeling techniques the clarity of seismic surveys has been greatly increased with the advent of 3d seismic survey sec_1 internal_revenue_manual date hereinafter i r m postf-137231-17 that are achieved by running tightly spaced seismic lines over the entire survey area in some very large oil field sec_3d surveys are conducted periodically known as 4d surveys and evaluated to determine the extent to which fluids have moved within the reservoir over time in response to the withdrawal of oil_and_gas and the injection of water historical tax treatment prior to the enactment of sec_167 by the energy policy act of the tax characterization of g g expenditures was a topic of debate and a source of frustration for the oil_and_gas industry from the industry’s perspective g g expenditures were viewed as ordinary and necessary business_expenses deductible as part of the costs of the risks taken by the oil_and_gas industry in exploring for oil needed by the american economy conversely the treasury and the irs considered g g expenditures to be capital in nature and the courts generally supported that characterization in the board_of_tax_appeals bta issued seletha o thompson v commissioner4 and c m nusbaum v commissioner requiring the taxpayers to capitalize geological expenditures associated with the acquisition of oil_and_gas leasehold interests in the bta issued two analogous opinions in rialto mining corp v commissioner6 and g e cotton v commissioner7 confirming the capitalization requirement in the context of hard minerals extraction i r m joint_committee on taxation description and technical explanation of the conference agreement of h_r title xiii the energy tax incentives act of jcx-60-05 no pincite ndollar_figure date hereinafter conference agreement for purposes of g g expenditures property means an interest in a property as defined in sec_614 and includes an economic_interest in a tract_or_parcel_of_land seletha o 9_bta_1342 date citing generally 5_bta_1114 date 5_bta_1216 date expenditures_for surveys geological opinions settlement of suits involving title to lands abstracts of title and legal opinions upon titles are not deductible as ordinary and necessary expenses but are capital expenditures c m 10_bta_664 date citing generally 2_bta_1056 date 4_bta_142 date 5_bta_1114 date amounts paid to a geologist to investigate the presence of oil on a certain tract of land and recommend acquisition were determined to be capital expenditures 25_bta_980 date citing generally seletha o thompson v comm’r b t a 16_bta_1135 date taxpayer explored and developed a property but discovered no minerals held that expenditures made for the survey and exploration of mining_property which the petitioner owned or expected to own and therefore were capital nature g e 25_bta_866 date citing generally 206_us_441 date held that expenditures made in prospecting a mineral lease must be treated as capital expenditures and added to the cost of the mine when brought to production postf-137231-17 in the irs released field procedure memorandum to its field agents and engineers the memorandum required g g expenditures incurred in the acquisition or retention of oil_and_gas leases to be capitalized to the property g g expenditures not resulting in the acquisition or retention of properties were allowed as ordinary and necessary expenses contemporaneously with the issuance of field procedure memorandum in schermerhorn oil corp v commissioner the bta confirmed that g g expenditures must be capitalized the bta held that payments from a net_profits_interest granted to a geologist in exchange for recommendations on properties for acquisition and development was a cost of acquiring those properties and therefore a capital expendituredollar_figure in so holding the bta articulated the test for capital expenditures as whether the expenditures are made in connection with the acquisition or preservation of a capital_asset in the tax_court in louisiana land exploration co v commissioner12 used the acquisition or retention standard to determine whether geophysical survey costs are capital in nature the taxpayer owned a property for ten years and then incurred costs for a geological survey to determine whether subsurface structures on the property justified drilling for oil_and_gas the tax_court determined that the cost of the geological survey must be capitalized because it resulted in the acquisition or retention of a capital_asset importantly the tax_court described the point at which acquisition costs end and well development expenses begin it thus appears that the results of this survey were to guide petitioner in determining generally whether and to what extent these large areas of land should be explored by drilling wells whether or not the scientific knowledge gained from the survey indicated that drilling would be successful or unsuccessful it was undoubtedly the information upon which would be based further tests and potential drilling operations during the entire period of petitioner’s exploitation of the land for oil_and_gas this survey was not connected with the drilling of any particular well or wells and was not confined to any restricted area which had been tentatively singled out as the location of a welldollar_figure under these circumstances it seems abundantly clear that the survey was the first step in the over-all development for oil of these tracts of land and field procedure memorandum no 46_bta_151 citing generally 305_us_79 date seletha o 9_bta_1342 97_f2d_471 9th cir date id pincite id 7_tc_507 acq 1946_2_cb_3 aff’d 161_f2d_842 5th cir id pincite cf 48_f2d_163 date postf-137231-17 that the benefit derived from the expenditure was to be enjoyed by petitioner in its business during the entire useful_life of the asset being developeddollar_figure the tax_court also stated the converse that idc activities are directed to the costs of preparations for the drilling of particular wells after the drilling has been at least tentatively decided upon following the rationale of these cases in the irs issued i t which ruled that g g exploration_costs a precursor to g g expenditures are not deductible as ordinary and necessary business_expenses the ruling stated that such costs are incurred for the purpose of obtaining and accumulating data which will serve as a basis for the acquisition or retention of property if property is acquired or retained on the basis of data obtained from exploration_costs of exploration attributable to that property should be capitalized as part of the cost of such property conversely if no property is acquired or retained on the basis of such data the cost of the exploration project is deductible in the irs issued revrul_77_188 which restates and updates the guidance provided in i t regarding the treatment of g g expenditures the ruling states that g g exploration_expenditures are those incurred by a taxpayer for the purpose of obtaining and accumulating data that will serve as a basis for the acquisition or retention of property the ruling further states that the expenditures attributable to such exploration are allocable as a capital cost to the property or properties acquired or retained the ruling discusses the allocation of g g exploration_expenditures among areas of interest located and identified as the result of such expenditures the ruling also states that if no property is acquired or retained within or adjacent to an area_of_interest the entire g g exploration expenditure allocable to the area_of_interest is deductible as a loss under sec_165 for the taxable_year in which that particular project_area is abandoned as a potential source of mineral production for the next three decades the requirement that g g exploration_expenditures be capitalized remained largely unchanged in revenue_ruling the irs ruled that costs associated with test drilling on another party’s adjoining tract were capitalizable for the taxpayer who contributed to the costs despite the fact that the well was nonproductive and thus ultimately plugged although the nonproductive well was not drilled on the taxpayer’s land the irs required the contributing taxpayer to capitalize id cf 140_f2d_554 date cert_denied 323_us_736 date citing generally rialto mining corp b t a pincite id pincite i t 1950_1_cb_48 superseded by revrul_77_188 1977_1_cb_76 revrul_77_188 id pincite citing generally 7_tc_507 46_bta_151 g e cotton 26_bta_866 c m 10_bta_664 and seletha o 9_bta_1342 revrul_80_153 1980_1_cb_10 postf-137231-17 the contribution reasoning that the payment related to the retention of his her own property similarly in revenue_ruling several oil companies formed a consortium to drill a continental offshore stratigraphic test cost well and shared the information developed from drilling the irs ruled that the expenditures were not idc but g g exploration_expenditures and must be capitalized by any member of the consortium who obtained a lease within the area_of_interest in the irs published revenue_ruling to amplify revrul_77_188 by providing significantly greater guidance for the treatment of g g expenditures by using seven factual situations this ruling demonstrates the appropriate allocation of g g expenditures and provides that an identifiable_event is necessary to establish worthlessness in order to take a loss deduction under sec_165 for an abandoned source of mineral production thus prior to the enactment of sec_167 g g expenditures were treated by the irs and the courts as capital expenditures allocable to the cost of the property acquired or retained and were deducted as a loss if the project was abandoned history of sec_167 in the years prior to the enactment of sec_167 the irs and taxpayers faced frequent controversies regarding the tax treatment of g g expenditures to reduce audit times and increase certainty the irs and the oil_and_gas industry worked together to promote a statutory treatment for g g expenditures the result was the enactment of sec_167 the amortization of geological_and_geophysical_expenditures in the energy policy act of dollar_figure the general explanation of tax legislation enacted in the 109th congress bluebook describes congress’ reasons for enacting sec_167 as seeking substantial simplification for taxpayers significant gains in taxpayer compliance and reductions in administrative cost that can be obtained by establishing a clear rule that all geological and geophysical costs may be amortized over two years including the basis of abandoned property the bluebook also indicates that when enacting sec_167 congress recognized that providing favorable treatment for such costs would foster increased exploration for new sources of oil and gasdollar_figure although sec_167 changes the treatment of g g expenditures from capitalization to amortization it does not define the term geological_and_geophysical_expenditures rather the legislative_history of sec_167 demonstrates congress’ intention to adopt revrul_80_342 1980_2_cb_99 revrul_83_105 1983_2_cb_51 p l a 119_stat_594 date joint_committee on taxation general explanation of tax legislation enacted in the 109th congress jcs-1-07 no pincite date hereinafter bluebook id postf-137231-17 the long-standing definitions of the income_tax terms used in sec_167dollar_figure consistent with the definition of g g expenditures contained in prior case law and irs guidance the bluebook states that g eological and geophysical expenditures g g costs are costs incurred by a taxpayer for the purpose of obtaining and accumulating data that will serve as the basis for the acquisition and retention of mineral properties by taxpayers exploring for minerals additionally the conference agreement prepared for the energy policy act of conference agreement provides significant background on the tax treatment of g g expenditures before the enactment of sec_167 this report summarizes the most important irs guidance regarding the tax treatment of g g expenditures and gives the reader insight into the interpretation of the operative terms in sec_167 importantly the conference agreement effectively incorporates the irs’ positions in revrul_77_188 and revrul_83_105 amortization of geological_and_geophysical_expenditures - sec_167 sec_167 provides for any g g expenditures paid_or_incurred in connection with the exploration for or development of oil or gas within the united_states as defined in sec_638 to be allowed as a deduction ratably over the 24-month period beginning on the date that such expense was paid_or_incurred sec_167 requires that any payment paid_or_incurred during a taxable_year be treated as having been paid_or_incurred on the mid-point of that tax_year sec_167 states that no other depreciation or amortization deduction is allowable with respect to qualified g g expenditures sec_167 provides that if any property with respect to which g g expenditures are paid_or_incurred is retired or abandoned during the 24-month period no deduction is allowed on account of such retirement or abandonment and the amortization deduction continues with respect to such payment sec_167 provides that in the case of major integrated oil companies conference agreement supra note pincite bluebook supra note pincite conference agreement supra note pincite sec_638 provides that the term united_states includes the seabed and subsoil of those submarine areas which are adjacent to the territorial waters of the united_states and over which the united_states has exclusive rights in accordance with international law with respect to the exploration and exploitation of natural_resources sec_167 defines a major_integrated_oil_company as with respect to any taxable_year a producer of crude oil-- i which has an average daily worldwide production of crude_oil of at least big_number barrels for the taxable_year ii which had gross_receipts in excess of dollar_figure for its last taxable_year ending during calendar_year and iii to which subsection c of sec_613a does not apply by reason of paragraph of sec_613a determined-- i by substituting percent for percent postf-137231-17 sec_167 is to be applied by substituting 7-year for 24-month irs interpretation of sec_167 the irs also has applied case law and prior irs guidance in interpreting sec_167 in cca the irs concluded that a taxpayer that acquires seismic data as part of an asset acquisition has not paid_or_incurred g g expenditures within the meaning of sec_167 the seller had acquired non-producing leases and used the seismic data to drill wells many of which were successful and producing at the time of the acquisition by the taxpayer although at the time of the acquisition by taxpayer there were still undeveloped properties within the area many were offset locations directly adjacent to existing productive wells that were considered proved or probable reserves after the acquisition the taxpayer amortized the allocated value of the seismic data as g g expenditures under sec_167 the cca noted that case law and prior irs guidance have consistently defined g g expenditures as costs incurred by a taxpayer for the purpose of obtaining and accumulating data that will serve as the basis for the acquisition and retention of mineral properties by taxpayers exploring for minerals because taxpayer acquired properties that were either developed or proved or probable taxpayer did not incur costs to locate and identify properties with the potential to produce commercial quantities of oil and natural_gas in other words taxpayer did not incur costs to obtain and accumulate data that will serve as the basis for the acquisition and retention of mineral properties by taxpayers exploring for minerals therefore the irs concluded that the taxpayer did not pay or incur g g expenditures within the meaning of sec_167 judicial interpretation of sec_167 the first judicial interpretation of sec_167 was the tax court’s decision in cgg americas inc v commissionerdollar_figure in tax years and the taxpayer an oil_and_gas services company conducted geophysical surveys and processed and licensed the resulting data to various oil_and_gas companies on a non-exclusive basis relying on sec_167 the taxpayer amortized the cost of the geophysical surveys over each place it occurs in paragraph of sec_613a and ii without regard to whether subsection c of sec_613a does not apply by reason of paragraph of sec_613a for purposes of clauses i and ii all persons treated as a single employer under subsections a and b of sec_52 shall be treated a sec_1 person and in case of a short taxable_year the rule under sec_448 b shall apply sec_167 was subsequently amended by the tax_increase_prevention_and_reconciliation_act_of_2005 publaw_109_222 120_stat_345 date by adding sec_167 to extend the month amortization period to five years for g g expenditures paid_or_incurred by major integrated oil companies after date sec_167 was further amended by the energy independence and security act of publaw_110_140 121_stat_1492 date by extending the five year amortization period to seven years for g g expenditures paid_or_incurred by major integrated oil companies after date i r s cca date id citing i t revrul_77_188 cgg americas inc v comm’r 147_tc_78 date postf-137231-17 months on audit the irs asserted that the taxpayer did not qualify to use sec_167 because the geophysical data that it collected and licensed was used by other companies for their exploration and development of oil_and_gas the irs argued that while sec_167 contains no requirement that taxpayer engage in the exploration for or development of oil or gas itself that pre-codification case law administrative rulings and legislative materials supported this requirement the tax_court determined that although the legislative materials involving sec_167 show that its supporters were concerned about mineral-interest owners the material didn’t show they intended the provision’s effect to be limited to solely mineral-interest owners the tax_court concluded that the taxpayer had incurred g g expenditures in connection with oil_and_gas exploration because its activities were integral to its clients finding oil_and_gas deposits as a result the taxpayer was found eligible to amortize its expenditures as g g under sec_167 intangible drilling costs idcs law sec_263 directs the treasury to issue regulations permitting taxpayers to elect to deduct idcs without describing or defining the costs affected by the election except to state that the regulations must correspond to the regulations which were recognized and approved by the congress in house concurrent resolution seventy-ninth congress the option codified in sec_263 to expense or capitalize idcs idc option operates as an incentive to encourage capital_investment in the development of oil_and_gas propertiesdollar_figure this incentive has existed since the first income_tax statute although it existed as a regulation unsupported by statutory authority until in the court_of_appeals for the fifth circuit held in f h e oil co v commissioner that the regulations permitting the idc option were invalid because the statutory predecessor of sec_263 prohibited any deduction for the cost of permanent improvements or betterments made to increase the value of any property or estate within weeks of the f h e oil co decision congress shored up the regulations by enacting house concurrent resolution declaring that congress has recognized and approved the disputed regulationsdollar_figure id pincite exxon corp v u s 547_f2d_547 ct_cl congress has consistently viewed the optional treatment of idc as an incentive to oil_and_gas prospecting and exploration clearly a continuing objective of national importance 147_f2d_1002 5th cir march regulations held invalid reh’g denied 149_f2d_238 5th cir date second reh’g denied 150_f2d_857 5th cir date id pincite h_r con res 79th cong h_r rep no 79th cong 1st sess accompanied resolution and provides that sec_263 was enacted because t he uncertainty occasioned by raising doubts as to the validity of these predecessor regulations is materially interfering with the exploration for and the production of oil postf-137231-17 historical attempts to define idcs traditionally exploration_costs end and well development costs begin at the point when the operator determines the location for the drilling of the well in louisiana land exploration co the tax_court described the point at which acquisition costs end and well development expenses also known as idcs begin as the costs of preparations for the drilling of particular wells after the drilling has been at least tentatively decided upon which preparations are far removed from over-all geophysical exploration such as we are here consideringdollar_figure in recent years the capability of seismic technology has increased dramatically especially in regards to offshore exploration drilling and production activitiesdollar_figure this innovation has increasingly blurred the distinction between exploration and development costs contributing to controversies regarding the proper characterization of the costs of offshore oil_and_gas exploration what may now be accomplished by more sophisticated seismic technology previously could be accomplished only by drilling exploratory wells and similar invasive methods for years the irs took the position that the idc option was not available where offshore exploration wells were plugged and abandoneddollar_figure the irs asserted that that the taxpayer’s main purpose in drilling exploration wells was to obtain geological data to assess the property and that taxpayer had no intention of completing the wells as a result the irs asserted that such wells were drilled before the taxpayer decided to commence development and were actually g g expendituresdollar_figure for example in standard oil co indiana v commissioner the taxpayer drilled test wells in numerous locations on an offshore lease each of the test wells was drilled to ascertain the existence type quality and quantity of hydrocarbons and if promising completed as a producing well the irs asserted that the drilling of offshore exploratory wells from mobile drilling rigs was merely an extension of exploratory operations similar to geological and geophysical surveys for which the costs must be capitalized further the irs argued that development did not begin until an operator of an offshore oil_and_gas property made the decision to commence development drilling the time the decision was made to install a permanent drilling and production platform dollar_figure the irs asserted that until such decision is made all costs of exploratory wells must be capitalized in standard oil co the tax_court rejected the irs’ arguments reasoning that the see generally 7_tc_507 id pincite i r m exxon corp f 2d pincite id 68_tc_325 date acq 1983_2_cb_1 id pincite emphasis added postf-137231-17 classification of the activities in issue as ‘exploratory’ lends no support to the irs’ position both the terms ‘exploratory’ and ‘development’ have been used in a broad sense in the field of oil_and_gas taxation both terms have been used to describe activities which must be capitalized such as seismic surveys as well as operations which clearly fall within the idc option therefore the classification of an activity as exploratory does not necessarily carry with it the requirement of capitalization the tax_court further held that it is clear from the language of the regulations and the holding of this court in louisiana land exploration co that the dividing line between ‘exploratory’ work which must be capitalized and ‘development’ activities coming within the idc option is the point at which the preparations for drilling begin the tax_court emphasized that there is nothing in the regulations which either expressly or implicitly limits the ‘wells’ to those drilled after a decision has been made to install a permanent drilling and production platform to so hold would be inconsistent with the long- standing construction and natural meaning of the regulations accordingly the tax_court concluded that as long as the well could actually produce oil or gas if so desired the requirements to claim idcs have been met the irs continued to assert the position that costs of drilling offshore wells must be capitalized as g g expenditures the tax_court rejected the irs’ position in sun co inc subs v commissioner51 and gates rubber co subs v commissionerdollar_figure in both cases the tax_court considered whether the costs of drilling offshore wells by mobile offshore drilling rigs may be treated as idcs the facts of these cases differed from those in standard oil co because in that case most of the wells drilled were capable of commercially producing petroleum products in sun co and gates rubber many of the wells were dry holes and were plugged and abandoned it was with respect to these wells that the irs argued that because no intent to produce existed the wells were merely exploratory wells and the costs were not within the idc optiondollar_figure in gates rubber the tax_court responded that w e reiterate our clear-cut holding in the standard oil co case on the matter of intent ‘the answer to respondent’s contention is simply that the regulations contain no requirement of an intention to complete and produce a particular well ’ in the irs issued tam considering whether costs incurred in drilling bore holes to determine the extent and existence of an offshore deposit may be treated as idcs the irs reasoned that while the idc option includes expenditures_for id pincite id pincite id pincite emphasis added id pincite emphasis added 74_tc_1481 date acq 1983_1_cb_1 aff’d 677_f2d_294 3rd cir date 74_tc_1456 date acq 1983_1_cb_1 aff’d 694_f2d_648 10th cir date id pincite9 id pincite quoting standard oil co t c pincite i r s tam date postf-137231-17 geological works as are necessary in the preparation for the drilling of wells in this case the taxpayer drilled the bore holes to determine the extent and existence of the deposit and to obtain a guide to the optimum location and number of drainage points and the number and location of platforms if any that would be constructeddollar_figure as a result such costs incurred in determining whether and how to develop the block were not connected with the drilling of any particular welldollar_figure the irs concluded that because the idc option is directed to the costs of preparation for the drilling of a particular well after drilling has at least been tentatively decided upon the costs incurred in drilling the bore holes are not within the idc optiondollar_figure the irs began to change its treatment of offshore idcs with the issuance of revenue_ruling 88-dollar_figure in that ruling the irs determined that the costs incurred to drill expendable bore holes to determine the location and delineation of offshore hydrocarbon deposits and which were capable of conducting hydrocarbons to the surface on completion are within the option to expense idc regardless of whether there is an intent to produce hydrocarbons in the irs updated the oil_and_gas industry handbook which includes exhibit classification of expenditures in acquisition development and operation of oil_and_gas leases this exhibit lists as leasehold costs and therefore capital expenditures both geological_and_geophysical_expenditures leading to acquisition or retention of an oil_and_gas property and the cost of seismic work incurred by an oil_and_gas company to determine the size of the reservoir or reserves the exhibit also lists as intangible drilling costs and therefore deductible expenditures survey and seismic costs to locate a well site on leased property current law sec_263 provides that no deduction is allowed for capital expenditures however notwithstanding the provisions of sec_263 sec_263 allows a taxpayer an election under regulations prescribed by the secretary to expense intangible drilling costs idcs those regulations are set forth in sec_1_612-4 id emphasis added id citing generally 7_tc_507 emphasis added id emphasis added later the same year the irs issued tam applying the same conclusion to similar facts in that ruling the irs observed that the tax_court in standard oil co misreads the regulations in stating that the regulations contain no requirement of an intention to complete and produce a particular well the court leaves out of the reading of the regulations the phrase ‘and the preparation of the wells for production ’ revrul_88_10 1988_1_cb_112 i r m exhibit postf-137231-17 sec_1_612-4 provides that idcs incurred by an operator61 in the development of oil_and_gas_properties may at his option be chargeable to capital or to expense if the taxpayer chooses to expense idcs the taxpayer also has an option to elect to amortize the idcs ratably over months under sec_59 sec_1_612-4 applies to all expenditures made by an operator incident to and necessary for the drilling of wells and the preparation of wells for the production of oil or gas these costs include costs incurred by operators of any drilling or development work performed for them by contractors under any form of contract including turnkey contracts examples of items to which this option applies are all amounts paid for labor fuel repairs hauling and supplies which are used in the drilling shooting and cleaning of wells in such clearing of ground draining road making surveying and geological works as are necessary in preparation for the drilling of wells and in the construction of such derricks tanks pipelines and other physical structures as are necessary for the drilling of wells and the preparation of wells for the production of oil or gas additionally a provides that in general this option applies only to expenditures_for those drilling and developing items which in themselves do not have a salvage_value for the purpose of this option labor fuel repairs hauling supplies etc are not considered as having a salvage_value even though used in connection with the installation of physical property which has a salvage_value under sec_1_612-4 if a taxpayer elects to capitalize idcs then an additional election within an election is available to deduct as an ordinary_loss those costs incurred in drilling a non-productive well a taxpayer must make a proper election on the return for the first taxable_year in which the nonproductive well is completed under sec_1_612-4 the idc option does not apply to expenditures by which the taxpayer acquires tangible_property ordinarily considered as having a salvage_value examples of such items are the costs of the actual materials in those structures which are constructed in the wells and on the property and the cost of drilling tools pipe casing tubing tanks engines boilers machines etc under sec_1_612-4 a taxpayer may exercise the election to expense idcs by claiming idcs as a deduction on the taxpayer's return for the first taxable_year in which the taxpayer pays or incurs such costs a taxpayer’s failure to deduct idc in such taxable_year is treated as an election to capitalize such costs and recover them through depreciation or depletion sec_1_612-4 defines an operator as one who holds a working or operating_interest in any tract_or_parcel_of_land either as a fee owner or under a lease or any other form of contract granting working or operating rights postf-137231-17 additionally under sec_291 otherwise allowable idcs that have been expensed by an integrated_oil_company are cut back by percentdollar_figure under sec_291 the remaining percent is deductible ratably over the month period beginning with the month in which the costs are paid_or_incurred this provision significantly reduces the benefit of the idc option to integrated oil companies analysis taxpayer incurred costs for the acquisition of a seismic survey of the a and b fields the seismic survey covered an area_of_interest within each of the a and b project areas taxpayer used the data generated by the seismic survey to optimize placement of development wells in the a and b fields taxpayer deducted the costs of the seismic survey related to the a field as idcs upon exam the irs determined that the costs that taxpayer incurred to acquire the seismic survey should be treated as g g expenditures plain meaning of sec_167 includes developmental g g sec_167 provides that any geological_and_geophysical_expenditures paid_or_incurred in connection with the exploration for or development of oil or gas within the united_states as defined in sec_638 are to be allowed as a deduction ratably over the month period beginning on the date that such expense was paid_or_incurred the inclusion of the phrase or development of specifically indicates that congress intended to include the cost of geological_and_geophysical_expenditures during the development phase of an oil_and_gas project the function of geological and geophysical activities is to locate and identify properties with the potential to produce commercial quantities of oil and natural_gas as well as to determine the optimal location for exploratory and developmental wells these costs are an important and integral part of exploration and production for oil and natural_gas traditionally g g expenditures are associated with a survey such as a seismic magnetic or gravity survey conducted by a specialized service company these expenditures can also include the cost of acquiring well logs and core data sometimes called bottom-hole data which pertains to wells drilled by other companies the application of the plain language of sec_167 to our case is straightforward the seismic survey was conducted over a significant area_of_interest within two project areas it involved no drilling and was not used to site specific wells the costs of the seismic survey were incurred in connection with the exploration for or development of oil or gas within the united_states as defined in sec_638 therefore the costs are geological_and_geophysical_expenditures within the meaning of sec_167 sec_291 by cross reference to sec_613a and defines an integrated_oil_company as a taxpayer whose combined gross_receipts or those of a related_person from retail sales of oil natural_gas or any product derived therefrom for the taxable_year exceed dollar_figure or whose refinery runs or those of a related_person exceed big_number barrels on any day during the taxable_year postf-137231-17 sec_167 provides an exclusive method of cost_recovery for g g expenditures except as provided within sec_167 no depreciation or amortization deduction is allowed with respect to such payments legislative_history of sec_167 does not exclude developmental g g although sec_167 changes the prior tax treatment of g g expenditures it does not define the term geological_and_geophysical_expenditures rather the legislative_history of sec_167 makes clear congress’ intention to adopt the long-standing income_tax definitions of the terms used in sec_167 consistent with the definition of g g expenditures contained in case law and prior irs guidance the legislative_history reflects congress’ adoption of the definition of g g expenditures as costs incurred by a taxpayer for the purpose of obtaining and accumulating data that will serve as the basis for the acquisition and retention of mineral properties while the term exploration has often been associated with g g expenditures the term development has had very little prior association with g g expenditures apart from the tax court’s observations in louisiana land and exploration co that a geophysical survey was the first step in the over-all development for oil of these tracts of land additionally the tax_court in standard oil co stated that b oth the terms ‘exploratory’ and ‘development’ have been used in a broad sense in the field of oil_and_gas taxation both terms have been used to describe activities which must be capitalized such as seismic surveys as well as operations which clearly fall within the idc option we interpret the terms exploratory and development as interchangeable where the same types of activities occur in both phases as a result while the legislative_history of sec_167 generally refers to g g expenditures as costs attributable to exploration activities the definition of g g expenditures can extend to the same activities that occur within the development phase of an oil_and_gas project in the conference agreement that accompanied the enactment of sec_167 congress relied heavily upon prior irs administrative rulings noting that they have provided further guidance regarding the definition and proper tax treatment of g g costs the conference agreement discusses in detail the guidance provided in revrul_77_188 which describes a typical g g exploration program as containing certain activities the ruling describes the activities undertaken by a taxpayer conducting an exploration program in one or more identifiable project areas the taxpayer selects a specific project_area from which g g data are desired to conduct a reconnaissance- type survey utilizing various g g exploration techniques these techniques are designed to yield data that will afford a basis for identifying specific geological feature sec_63 conference agreement supra note pincite emphasis added louisiana land and exploration co t c pincite standard oil co t c pincite conference agreement supra note pincite id pincite postf-137231-17 with sufficient mineral potential to merit further exploration each separable noncontiguous portion of the original project_area in which such a specific geological feature is identified is a separate area_of_interest the taxpayer seeks to further define the geological features identified by the prior reconnaissance-type surveys by additional more detailed exploratory surveys conducted with respect to each area_of_interest for this purpose the taxpayer engages in more intensive geological and geophysical exploration employing methods that are designed to yield sufficiently accurate sub-surface data to afford a basis for a decision to acquire or retain properties within or adjacent to a particular area_of_interest or to abandon the entire area_of_interest as unworthy of development by mine or well while revrul_77_188 refers to this sequence of events as an exploration program this last phase of activity is analogous to the seismic survey undertaken by taxpayer in this case revrul_77_188 states that the taxpayer may acquire or retain a property within or adjacent to an area_of_interest based on data obtained from a detailed survey that does not relate exclusively to any discrete property within a particular area_of_interest revrul_77_188 requires the taxpayer in this situation to allocate the entire amount of g g costs to the acquired or retained property as a capital cost under sec_263 with the enactment of sec_167 as the exclusive method for recovering g g expenditures the costs of the seismic survey are g g expenditures within the meaning of sec_167 case law includes developmental g g the present case is analogous to louisiana land exploration co v commissionerdollar_figure as discussed above in that case the tax_court used the acquisition or retention standard to determine whether geophysical survey costs are capital in nature the taxpayer owned a property for ten years and then incurred costs for a geological survey to determine whether subsurface structures on the property justified drilling for oil_and_gas the tax_court determined that the cost of the geological survey must be capitalized because it resulted in the acquisition or retention of a capital_asset importantly the tax_court noted that t his survey was not connected with the drilling of any particular well or wells and was not confined to any restricted area which had been tentatively singled out as the location of a well conversely the tax_court noted that the idc option is directed to the costs of preparations for the drilling of particular wells after the drilling has been at least tentatively decided upon which preparations are far removed from over-all geophysical exploration such as we are here considering in the present case the a field was discovered over a decade before development began an earlier set of surveys were conducted years before taxpayer incurred costs to acquire the seismic survey the seismic survey generated data from a broad area of the seafloor within two distinct project areas taxpayer then used the data generated see generally 7_tc_507 id pincite cf parkersburg iron steel co v burnet f 2d pincite id postf-137231-17 by the seismic survey to optimize placement of development wells in the a and b fields taxpayer did not use this data to prepare for the drilling of a specific well or wells but to determine where generally to drill within two project areas accordingly under the rationale of louisiana land exploration co v commissioner the costs that taxpayer incurred to acquire the seismic survey are g g expenditures idc option is not applicable to tangible_property having a salvage_value additionally under sec_1_612-4 the idc option does not apply to expenditures by which the taxpayer acquires tangible_property ordinarily considered as having a salvage_value in the present case taxpayer incurred costs to acquire the data generated by a seismic survey if such data was exclusively licensed or sold to taxpayer in some tangible form the cost of the acquisition could not qualify as idcsdollar_figure case development hazards and other consideration sec_71 for example in 551_f2d_599 5th cir date and 98_tc_628 date the courts considered the issue of whether a taxpayer that acquires data generated by seismic surveys is purchasing intangible data or tangible_property both cases considered this issue in the context of the investment_tax_credit postf-137231-17 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
